Citation Nr: 1244143	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a rib cage injury. 

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1971 to August 1973 and served a second period of service from January 1974 to September 1977, which was characterized as an other than honorable discharge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by which the RO, in pertinent part, denied entitlement service connection for residuals of a rib cage injury and found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of service connection for residuals of a head injury.  

In April 2011, the Veteran testified at the El Paso, Texas, RO in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  Prior to the April 2011 hearing before the undersigned VLJ, the Veteran presented testimony at hearings before Decision Review Officers (DROs) at the RO.  In August 2011 the Board remanded the issue of service connection for residuals of rib cage injury and issue of whether new and material had been submitted to reopen a previously denied claim of service connection for residuals of a head injury to the RO via the Appeals Management Center (AMC) for additional development, which was completed.  

Thereafter, in an October 2012 decision and remand, the Board found that the Veteran had submitted new and material evidence to reopen the claim of entitlement to service connection for residuals of a head injury, and remanded the claims of service connection for residuals of a ribcage injury and head injury to the RO via the AMC for further development.   

Additionally, as noted in the October 2012 Board decision and remand, and its August 2011 remand, in February 2011 the Veteran submitted a substantive appeal regarding the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a right knee disorder, back disorder, right ankle disorder, left ankle disorder, left knee disorder, and a right shoulder disorder, a claim to reopen the issue of entitlement to service connection for sleep apnea, entitlement to special monthly pension, and entitlement to automobile and/or adaptive equipment.  However, at the April 2011 hearing, the Veteran's representative clarified that he and the Veteran were not prepared to address those issues, that the issues were still undergoing development by the RO, and that the issues had not yet been certified to the Board by the RO.  On the hearing date, it was agreed that testimony would not be taken regarding these issues and that the issues were not properly before the Board at that time.  Therefore, in August 2011 and October 2012, the Board concluded that it did not have jurisdiction over these issues, and they were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include whether an additional Board hearing was requested.  The record does not indicate that action has been taken regarding these matters and they are again REFERRED to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2012 remand the Board noted that the Veteran's current service connection claims arise out incidents during his second period of service, which had a character of discharge that was other than honorable.  It was noted further that in a November 1978 administrative decision, the RO determined that the Veteran's discharge for his second period of service was under dishonorable conditions for VA purposes and was a bar to the benefits currently sought.  The Board also observed that the issue of whether the Veteran's character of discharge from his second period of service is a bar to VA benefits was raised by the Veteran during the pendency of his claim and that in its August 2011 remand this issue was referred to the RO for appropriate action.  The Board then found that because the RO had taken no action on the issue of whether the Veteran's character of discharge from his second period of service is a bar to VA benefits and his service connection claims were dependent on the adjudication of the character of discharge claim, the issues were inextricably intertwined.  

The Board therefore instructed that the Veteran's claim of whether the character of discharge from his second period of service is a bar to VA benefits must be first adjudicated before his service connection claims could be re-adjudicated.  

In a November 2012 supplemental statement of the case (SSOC) the RO determined that service connection for residuals of rib and head injury remain denied because his second period of service was deemed dishonorable for VA purposes.  

Unfortunately, the actions taken by the RO following the October 2012 Board remand are inadequate and the Veteran's claims must again be remanded.  

38 C.F.R. § 19.31 states that "In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in a statement of the case..."  It appears that the RO misconstrued the Board's remand instructions.  The Board instructed the RO to separately adjudicate the issue of whether the Veteran's character of discharge from his second period of service is a bar to VA benefits and then re-adjudicate his current service connection claims.  A discussion of the character of discharge issue in a SSOC is not permissible as an adjudication of the issue in the first instance.

Therefore, the Board finds that its prior remand instructions were not completed and that the Veteran's claims must be again remanded as they are inextricably intertwined with his claim regarding whether the character of discharge from his second period of service is a bar to VA benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Stegall v. West, 11 Vet. App. 268 (1998).  

The November 1978 administrative decision by the RO, which a review of the claims file indicates was mailed to him, found that the character of the Veteran's second period of service was a bar to VA benefits was not appealed.  A previous and final denial of a claim on the basis that the claimant did not establish "Appellant" status due to a character of discharge issue is subject to reopening under the provisions of 38 U.S.C.A. 5108.  See D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, the issue is properly characterized as whether the Veteran has submitted new and material evidence to reopen the issue of whether the character of discharge from his second period of service (January 1974 to September 1977) is a bar to VA benefits.

In addition, the Veteran has not been provided with Veterans Claims Assistance Act (VCAA) notice regarding how to substantiate the claim of whether his character of discharge from his second period of service is a bar to VA benefits.  The U.S. Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In Dennis, like the current case, the appellant was not provided any VCAA notice concerning the character of discharge claim, prior to the adjudication of his claim or at any time thereafter, but the Board denied the Appellant's appeal.  Dennis, 21 Vet. App. at 20.  The Court remanded the appeal to the Board, apparently based on indications of prejudice to the Veteran, to ensure that VA met its obligations to notify the veteran under the VCAA.  Id. at 21.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a proper VCAA notice and assistance letter regarding his claim of whether the Veteran has submitted new and material evidence to reopen the issue of whether the character of discharge from his second period of service (January 1974 to September 1977) is a bar to VA benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Thereafter, in an administrative or rating decision adjudicate the issue of whether new and material evidence has been submitted to reopen the issue of whether the character of discharge from his second period of service (January 1974 to September 1977) is a bar to VA benefits.  The Veteran should be provided with the decision and his appellate rights.

3.  Readjudicate the issues of service connection for residuals of a rib cage injury and service connection for residuals of a head injury, including medical evidence (CAPRI files added in June 2012) contained in the Veteran's Virtual VA electronic claim file dated from January 2011 to June 2012.  If either of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


